Attachment to Advisory Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 05/09/2022 has been entered.
The amended claims are still not allowable over the prior art Riccio in view of Bekele and Shang, and/or Secchi, and/or Roussos since they would still be applicable against the present claims under 35 USC 103.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
Applicant argues that the Office Action dated 03/07/2022 mischaracterized the teachings of Bekele. Applicant argues that Bekele only has motivation for 63-67% EVA, not a general teaching for high EVA.
However, Bekele was not mischaracterized as stated by applicant. Bekele does disclose EVA in the 63-67% range would reduce the number of implosions (i.e. increase implosion resistance). Examiner maintains that it would be obvious to use a higher amount of EVA, which is 63-67% as disclosed in col.3, line 48-60 of Bekele, to achieve the desired implosion resistance.
Applicant argues that in response to applicant’s previous argument that the modifying Riccio with Bekele would render Riccio inoperable for its intended purpose, examiner has improperly compared the amount of EVA disclosed by Bekele which is based on the total film and the amount of EVA disclosed by Riccio which is based on the amount in the frangible blend.
However, firstly, the comparison between the amounts of EVA in Bekele and Riccio were only provided in the response to arguments and was not the basis of the prior art rejection. In the rejection of record, it was stated that it “would have been obvious to a person having ordinary skill in the art to modify Riccio to incorporate the teachings of Bekele to adjust the amount of EVA to optimize the implosion resistance to a value including the at least 8 mm claimed” so that the modifying of the amount of EVA was not limited to just the frangible layer. It is noted that the sealant layer of Riccio, for instance, also includes EVA. 
Secondly, it is noted that the examiner’s previous position that applicant has provided no evidence to support their position modifying Riccio with Bekele would render Riccio inoperable for its intended purpose is maintained. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding Ricco being rendered inoperable must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Thirdly, paragraph 0102 pointed to by applicant is just one example disclosed by Riccio with the layers having specific thicknesses, however, Riccio is not limited to only these thicknesses. Therefore, the examiner maintains that the combination of Riccio with Bekele is proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787